Exhibit 10.1

 

STERLING BANCORP, INC.

2017 OMNIBUS EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

NOTIFICATION OF AWARD AND TERMS AND CONDITIONS OF AWARD

 

Name of Grantee:

 

 

 

Grant Date:

 

 

 

Number of Shares:

 

 

 

Restricted Period(s)

See Paragraph 5

 

This Restricted Stock Award Agreement (the “Agreement”) contains the terms and
conditions of the restricted stock award granted to you by Sterling
Bancorp, Inc., a Michigan corporation (the “Corporation”), under the Sterling
Bancorp, Inc. 2017 Omnibus Equity Incentive Plan, as amended from time to time
(the “Plan”).

 

1.                                      Grant of Restricted Stock.  Pursuant to
the Plan, the Corporation has granted to you, effective on the Grant Date (shown
above), the right to receive the number of shares shown above of the Common
Stock of the Corporation (“Shares”) at the end of the applicable Restricted
Period (as provided for in Paragraph 5 below).  The Shares, or any installment
of the Shares respectively, while subject to risk of forfeiture or any
restrictions imposed by the Plan or this Agreement, are referred to in this
Agreement as “Restricted Stock.”

 

2.                                      Omnibus Equity Incentive Plan Governs. 
The award and this Agreement are subject to the terms and conditions of the
Plan. The Plan is incorporated into this Agreement by reference and all
capitalized terms used in this Agreement have the meaning set forth in the Plan,
unless this Agreement specifies a different meaning.  By signing this Agreement,
you accept this award, acknowledge receipt of a copy of the Plan and the
prospectus covering the Plan and acknowledge that the award is subject to all
the terms and provisions of the Plan and this Agreement.  You further agree to
accept as binding, conclusive and final all decisions and interpretations by the
Committee of the Plan and this Agreement.

 

3.                                      Payment. The Restricted Stock is granted
without requirement of payment.

 

4.                                      Shareholder Rights. Your Restricted
Stock shall be held for you by the Corporation, in book entry or certificated
form, in your name, during the applicable Restricted Period.  You shall have all
the rights of a shareholder for your Restricted

 

--------------------------------------------------------------------------------


 

Stock after the applicable Restricted Period.  With respect to your Restricted
Stock during the applicable Restricted Period,

 

A.                                    You will not have the right to vote such
shares; and

 

B.                                    You will not have the right to receive
dividends.

 

5.                                      Vesting of Restricted Stock.

 

A.                                    Vesting.  The Restricted Period for the
Restricted Stock, or applicable installment of the Restricted Stock, will end,
the risk of forfeiture and restrictions will lapse, and the Restricted Stock
will vest as follows, provided you have not incurred a Forfeiture Event (as
defined below):

 

Completed Years of
Employment/Service
From Date of Grant

 

Cumulative
Vesting Percentage

 

 

 

 

 

1

 

[  ]

%

2

 

[  ]

%

3

 

[  ]

%

4 Years or more

 

[  ]

%

 

All or part of your Restricted Stock may vest earlier than described above in
this Paragraph 5A under the circumstances provided for in Paragraphs 5C, 5D or
5E below.

 

B.                                    Forfeiture Event.  Subject to Paragraphs
5C, 5D and 5E below, the shares of your Restricted Stock that would otherwise
vest on a Vesting Date will not vest and shall automatically be forfeited and
returned to the Corporation, if after the Grant Date and prior to the Vesting
Date for such Restricted Stock (i.e. during the applicable Restricted Period),
you cease to be an Employee or service provider (a “Forfeiture Event”).

 

C.                                    Accelerated Vesting Upon Death or
Disability.  If you cease to be an Employee, Consultant or Director because of
death or Disability during the Restricted Period, all restrictions remaining on
your Restricted Stock shall terminate automatically and your Restricted Stock
shall become immediately fully vested and nonforfeitable.

 

D.                                    Accelerated Vesting at the Committee’s
Discretion.  The Committee may, in its discretion, at any time accelerate the
vesting of your Restricted Stock on such terms and conditions as it deems
appropriate.

 

E.                                     Change in Control.  The Committee may, in
its discretion, accelerate vesting upon a Change of Control of the Corporation.

 

F.                                      Mandatory Deferral of Vesting. If the
vesting of Restricted Stock in any year could, in the Committee’s opinion, when
considered with your other compensation,

 

2

--------------------------------------------------------------------------------


 

result in the Corporation’s inability to deduct the value of your Shares because
of the limitation on deductible compensation under Internal Revenue Code
Section 162(m), then the Committee, in its sole discretion, may defer the
Vesting Date applicable to your Restricted Stock (but only to the extent that,
in the Committee’s judgment, the value of your Restricted Stock would not be
deductible) until the first business day of January in the year immediately
following the date on which you cease to be an Employee.  This Paragraph 5F
shall not apply to the vesting of your Restricted Stock upon a Change in
Control.

 

6.                                      Forfeiture of Restricted Stock. If any
of your Restricted Stock is forfeited as provided for in Paragraph 5, such
forfeiture shall be immediate, and forfeited Restricted Stock (including any
cash dividends or liquidation payments for which the record date occurs on or
after the date of the forfeiture, and any noncash dividends or noncash
distributions with respect to Restricted Stock that is forfeited), and all of
your rights to and interest in the forfeited Restricted Stock shall terminate
without payment of consideration.  Forfeited Restricted Stock shall be
reconveyed to the Corporation, and you agree to promptly take such action and
sign such documents as the Corporation may request to facilitate such
reconveyance to the Corporation.

 

7.                                      Restricted Stock Not Transferable. 
Unless the Committee otherwise consents or permits, neither the Restricted
Stock, nor any interest in the Restricted Stock, may be sold, exchanged,
transferred, pledged, assigned, or otherwise alienated or hypothecated during
the Restricted Period except by will or the laws of descent and distribution,
and all of your rights with respect to the Restricted Stock shall be exercisable
during your lifetime only by you, or your guardian or legal representative.  Any
attempted action in violation of this paragraph shall be null, void, and without
effect.

 

8.                                      Taxes and Tax Withholding

 

A.                                    The vesting of your Restricted Stock, or
making an Internal Revenue Code Section 83(b) election with respect to this
award of Restricted Stock, will cause you to have income with respect to the
Restricted Stock, and will subject you to income tax on that income.

 

B.                                    You agree to consult with any tax
consultants you think advisable in connection with your Restricted Stock and
acknowledge that you are not relying, and will not rely, on the Corporation for
any tax advice.

 

C.                                    Whenever any Restricted Stock becomes
vested under the terms of this Agreement, or an Internal Revenue Code
Section 83(b) election is made with respect to this award of Restricted Stock,
you must remit, on or prior to the due date thereof, the minimum amount
necessary to satisfy all of the federal, state and local withholding (including
FICA) tax requirements imposed on the Corporation (or the Subsidiary that
employs you) relating to your Shares.  This withholding tax obligation may be
satisfied by any (or a combination) of the following means: (i) cash, check, or
wire transfer; (ii) authorizing the Corporation (or Subsidiary that employs you)
to withhold from other cash

 

3

--------------------------------------------------------------------------------


 

compensation payable to you by the Corporation or a Subsidiary; or (iii) unless
the Committee determines otherwise, authorizing the Corporation to withhold
Shares otherwise deliverable to you as a result of the vesting of the Restricted
Stock, or delivering other unencumbered shares of the Common Stock of the
Corporation which have been held for at least six months, equal to the amount of
the withholding obligation.

 

D.                                    You may within the thirty day period after
the Grant Date, in your sole discretion, make an election with the Internal
Revenue Service under, and to the extent permitted by, Section 83(b) of the
Internal Revenue Code, a copy of which election is attached as Exhibit A.  If
you make this election, you will promptly give the Corporation notice that you
have made the election, and provide the Corporation a copy of the election with
the notice.

 

9.                                      Value of Shares Not Included In Other
Computations.  The value of the Shares under this Agreement will not be taken
into account in computing the amount of your salary or other compensation for
purposes of determining any incentive compensation, pension, retirement, death
or other benefit under any employee benefit plan of the Corporation or any
Subsidiary, except to the extent, if any, that such plan or another agreement
between you, and Corporation or a Subsidiary, specifically provides otherwise.

 

10.                               Legending Restricted Stock.  The Corporation
may, without liability for its good faith actions, place legend restrictions
upon the Restricted Stock or unrestricted Shares obtained upon vesting of the
Restricted Stock and issue “stop transfer” instructions requiring compliance
with applicable securities laws and the terms of the Restricted Stock.

 

In addition to any other legend or notice that may be set forth on the
certificate or book entry records relating to any Restricted Stock, any
certificate or book entry records evidencing shares of Restricted Stock awarded
pursuant to this Agreement may bear a legend or notice substantially as follows:

 

The shares represented by this certificate were issued subject to certain
restrictions under the Sterling Bancorp, Inc. 2017 Omnibus Equity Incentive Plan
(the “Plan”). This certificate is held subject to the terms and conditions
contained in a restricted stock agreement that includes a prohibition against
the sale or transfer of the stock represented by this certificate except in
compliance with that agreement and that provides for forfeiture upon certain
events.  Copies of the Plan and the restricted stock agreement are on file in
the office of the Secretary of the Corporation.

 

11.                               Committee Determinations Are Conclusive. 
Determinations regarding this Agreement (including, but not limited to whether
an event has occurred resulting in the forfeiture of or vesting of Restricted
Stock) shall be made by the Committee in

 

4

--------------------------------------------------------------------------------


 

accordance with this Agreement and the Plan, and all determinations of the
Committee shall be final and conclusive and binding on all persons.

 

12.                               No Right of Continuing Employment.  Neither
this Agreement nor the Plan creates any contract of employment, and nothing in
this Agreement or the Plan shall interfere with or limit in any way the right of
the Corporation or any Subsidiary to terminate your employment or service at any
time, nor confer upon you the right to continue in the employ of the Corporation
or any Subsidiary. Nothing in this Agreement or the Plan creates any fiduciary
or other duty to you owed by the Corporation, any Subsidiary, or any member of
the Committee except as expressly stated in this Agreement or the Plan.

 

13.                               Amendment of Plan and this Agreement.  The
Corporation reserves the right to amend the Plan and this Agreement as provided
for or not prohibited by the Plan.  Any amendment to this Agreement shall be in
writing and signed by the Corporation, and to the extent required by the Plan,
signed by you.

 

14.                               Additional Information.  By signing this
Agreement, you agree to provide any information relating to this Agreement or
the Restricted Stock that is reasonably requested from time to time by the
Corporation.

 

15.                               Notices.  Any notice by you to the Corporation
under this Agreement shall be in writing and shall be deemed duly given only
upon receipt of the notice by the Corporation at its principal executive office
addressed to its Secretary or Chief Financial Officer.  Any notice by the
Corporation to you shall be in writing or by electronic transmission, and shall
be deemed duly given if mailed or sent by electronic transmission to you at the
address specified below by you, or to your email address at the Corporation, or
to such other address as you may later designate by notice given to the
Corporation.

 

16.                               Governing Law.  The validity, construction and
effect of this Agreement shall be governed by the laws of the State of Michigan.

 

[Signatures on following page]

 

5

--------------------------------------------------------------------------------


 

The Corporation has caused this Agreement to be executed by its duly authorized
officer, and the Grantee has executed this Agreement, each as of the Grant Date
set forth above.

 

 

 

STERLING BANCORP, INC.

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

GRANTEE

 

 

 

I acknowledge having received, read and understood the Plan and this Agreement,
and agree to all of the terms and provisions of this Agreement.

 

 

 

 

 

(Signature)

 

 

 

 

 

 

 

 

 

 

 

(Please print your residence address)

 

6

--------------------------------------------------------------------------------